Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondents to release certain audio-tape and video-tape recordings introduced as evidence in pre-trial hearings in an action entitled People v Rogers, pending in the County Court, Suffolk County (Indictment No. 2584/94).
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only when there exists a clear legal right to the relief sought (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16). The petitioner here has failed to demonstrate a clear legal right to the relief sought. Mangano, P. J., Miller, Santucci and Altman, JJ., concur.